Citation Nr: 1705849	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  10-10 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1959 to December 1962 and from January 1964 to January 1966.  He also served in the Alabama Army National Guard August 1968 to November 1989 and had period of active duty for training (ACDUTRA) therein.  He died in January 2008 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In August 2014, the appellant testified at a hearing at the RO (Travel Board Hearing) before the undersigned Veterans Law Judge.

In May 2015, the Board remanded the issue on appeal for further development.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the May 2015 remand, the Board directed the RO to obtain any outstanding VA treatment records, including those from the Montgomery, Alabama VA Medical Center from the 1970s.  These records were requested in July 2015, and in the same month treatment records dated May 1998 to May 2008 from the Montgomery, Alabama VA Medical Center were associated with the claims file.  No records prior to May 1998 were obtained, and no negative response was provided as to their existence.  The RO also made no further effort to obtain such records.  Accordingly, the Board finds that remand is necessary in order to make further efforts to obtain these records.  See 38 U.S.C.A. § 5103A(b) (West 2014); 38 C.F.R. § 3.159(b) (2015); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim.); see also Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant the right to compliance with the remand order.).

Additionally, the Board has reviewed the October 2015 VA medical opinion regarding the etiology of the cause of the Veteran's death and finds that the given rationale is inadequate and should be clarified on remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the physician wrote that it was less than likely that the Veteran's cause of death was related to an in-service head injury due to the passage of time and because he had other maladies that would have contributed to his cerebrovascular accident.  The physician is asked to provide a more cogent explanation as to why it is unlikely that such a delayed manifestation of the injury is unlikely.  

The Board also observes that the physician indicated that the Veteran's longstanding diabetes and associated chronic renal disease would have contributed to his cerebrovascular accident.  The Veteran's national guard medical records show that diabetes was suspected in September 1986 and the Veteran was prescribed       5 mg of DiaBeta.  As his national guard personnel records show that he had a period of ACDUTRA from August 2nd to August 16th of that year, the Board believes that there may be a relation between his diabetes and his ACDUTRA.  Accordingly, the physician is asked to provide an etiological opinion as to whether the Veteran's diabetes was incurred in or is otherwise related to his ACDUTRA and, if so, whether the diabetes contributed substantially or materially to the cerebrovascular accident; that it combined to cause death; or that it aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding treatment records, to include records from the Montgomery, Alabama VA Medical Center prior to May 1998.  If records dating back to the 1970s do not exist, a negative response should be provided.  All efforts to obtain these records must be documented, and actions should be taken in accordance with 38 C.F.R. § 3.159(e).

2.  Thereafter, obtain a supplemental VA medical opinion from the same physician who authored the October 2015 opinion.  If that physician is unavailable, a different physician may write the opinion.  The entire claims file must be reviewed.

The physician is asked to answer the following questions:

(a)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's in-service head injury caused or contributed substantially or materially to the Veteran's death?

For the purposes of this opinion, the occurrence of an in-service head injury is conceded.  In the October 2015 opinion, the physician wrote that it was less likely than not that the Veteran's cause of death was related to an in-service head injury due essentially to the passage of time; it was written that a delayed manifestation was less likely.  Further explanation is required.  

(b)  Is it at least as likely as not that the Veteran's diabetes was incurred during or otherwise related to his active service?

In answering this question, the physician should recognize that a September 1986 national guard treatment record showed that the Veteran was suspected to have diabetes and 5 mg of DiaBeta was prescribed.  Additionally, it should be noted that the Veteran had a period of ACDUTRA from August 2nd to August 16th of that year, which would be considered active service.  The physician is asked to ignore a February 1988 Medical Board determination that the diabetes was not incurred in the line of duty or related to active service because it was based on the incorrect factual premise that the disease had its onset in October 1987.

(c)  If the Veteran's diabetes is determined to be incurred during or otherwise related to his active service, then is it at least as likely as not that the diabetes contributed substantially or materially to his death, aided or lent assistance to produce death, or hastened his death?

A complete rationale must be provided for all opinions.

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




